STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 22, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
DARRELL L. HALL,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0314	 (BOR Appeal No. 2046477)
                   (Claim No. 2011028728)

RADFORD & RADFORD, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Darrell L. Hall, by John Blair, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Radford & Radford, Inc., by Bradley
Crouser, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 15, 2012, in
which the Board affirmed a September 27, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s March 24, 2011,
decision rejecting Mr. Hall’s claim for workers’ compensation benefits. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Hall alleges that he sustained a work-related injury on February 18, 2011. He
submitted a Report of Injury dated February 18, 2011, in which he stated that he injured his back
and legs when he accidentally tripped. On February 19, 2011, Dr. McCleary diagnosed Mr. Hall
with lumbar and lumbosacral sprains/strains, and stated that Mr. Hall reported to him that he fell
on a scaffold on February 18, 2011. He later noted that a lumbar spine MRI revealed a small disc
protrusion at L4-5. The employer’s Report of Injury dated March 3, 2011, states that Mr. Hall
was injured while carrying concrete blocks and indicates that the employer questions the injury.
                                                1
On March 4, 2011, Chiropractor Hill stated that Mr. Hall reported injuring his back on February
18, 2011, when he fell off a scaffold. Mr. Hall stated in a May 25, 2011, deposition that he was
injured when he slipped on the bottom of a scaffold while holding a concrete block. On June 7,
2011, several of Mr. Hall’s coworkers, including his supervisor, signed affidavits stating that
although Mr. Hall mentioned experiencing back pain on February 18, 2011, he never indicated
that he sustained any type of injury. On March 24, 2011, the claims administrator rejected the
claim based on a finding that Mr. Hall did not sustain an injury in the course of and resulting
from his employment.

       In its Order affirming the March 24, 2011, claims administrator’s decision, the Office of
Judges held that Mr. Hall is not entitled to workers’ compensation benefits in connection with
the February 18, 2011, incident. Mr. Hall disputes this finding and asserts that the evidence of
record demonstrates that he sustained an injury in the course of and resulting from his
employment.

        The Office of Judges found that the evidence of record demonstrates that Mr. Hall did not
sustain an injury in the course of and resulting from his employment. The Office of Judges noted
that Mr. Hall’s coworkers were unaware that he sustained an alleged injury. Further, the Office
of Judges found that Mr. Hall made multiple inconsistent statements with regard to the alleged
injury. The Board of Review reached the same reasoned conclusions in its decision of February
15, 2012. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 22, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum




                                                2